        Case 3:18-cv-00358-WHA Document 174 Filed 11/05/20 Page 1 of 20




 1 Aaron S. Jacobs (Cal. Bar No. 214953)
   ajacobs@princelobel.com
 2 James J. Foster
   jfoster@princelobel.com
 3 PRINCE LOBEL TYE LLP
   One International Place, Suite 3700
 4 Boston, MA 02110
   Tel: (617) 456-8000
 5
   Matthew D. Vella (Cal. Bar No. 314548)
 6 mvella@princelobel.com
   PRINCE LOBEL TYE LLP
 7 357 S Coast Highway, Suite 200
   Laguna Beach, CA 92651
 8
   Attorneys for Plaintiffs
 9
                                 UNITED STATES DISTRICT COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11
                                     SAN FRANCISCO DIVISION
12
   UNILOC USA, INC. and                          Case No.: 3:18-cv-00358-WHA
13 UNILOC LUXEMBOURG, S.A.,
                                                 PLAINTIFFS’ OPPOSITION TO APPLE’S
14                Plaintiffs,                    MOTION TO DISMISS FOR LACK OF
                                                 SUBJECT MATTER JURISDICTION
15 v.
                                                 Hearing Date: December 3, 2020
16 APPLE INC.,                                   Time:          8:00 am
                                                 Location:      Courtroom 12
17                Defendant.                     Judge:         Honorable William Alsup

18

19

20

21

22

23

24

25

26
27

28
     PLAINTIFFS’ OPPOSITION TO APPLE’S MOTION TO                            3:18-cv-00358-WHA
     DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
          Case 3:18-cv-00358-WHA Document 174 Filed 11/05/20 Page 2 of 20




 1                                                      TABLE OF CONTENTS

 2 1.      Apple’s Motion does not apply to pre-suit infringement. ..........................................................1

 3 2.      Lone Star is dispositive of this Motion. .....................................................................................2

 4 3.      Unless it has transferred all substantial rights, the owner of the patent always has
           Article III standing. ....................................................................................................................4
 5
     4.    Uniloc Luxembourg had constitutional standing. ......................................................................5
 6
           A.      The requirements of constitutional standing. ....................................................................5
 7
           B.      The background to Mann. .................................................................................................7
 8
           C.      Mann explained there is always a CATEGORY ONE plaintiff. ......................................8
 9
     5.    “[N]o relevant event of default existed at the time plaintiffs filed the suits.” .........................11
10
     6.    The Federal Circuit has rejected Apple’s legal position. .........................................................13
11
     7.    Uniloc 2017 has standing. ........................................................................................................15
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
      PLAINTIFFS’ OPPOSITION TO APPLE’S MOTION TO                          i                                                     3:18-cv-00358-WHA
      DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
            Case 3:18-cv-00358-WHA Document 174 Filed 11/05/20 Page 3 of 20




 1                                                    TABLE OF AUTHORITIES

 2 Cases

 3 Alfred E. Mann Foun. for Sci. v. Cochlear Corporation,
     604 F.3d 1354 (Fed. Cir. 2010) .......................................................................................................5
 4
   Aspex Eyewear, Inc. v. Miracle Optics, Inc.,
 5   434 F.3d 1336 (Fed. Cir. 2006) .......................................................................................................9

 6 AsymmetRx, Inc. v. Biocare Med., LLC,
     582 F.3d 1314 (Fed. Cir. 2009) ...................................................................................................6, 9
 7
   Azure Networks , LLC v. CSR PLC,
 8   771 F.3d 1336 (Fed. Cir. 2014) ...................................................................................................5, 7

 9 Caterpillar Inc. v. Lewis,
     519 U.S. 61 (1996) ........................................................................................................................15
10
   Central Admixture Pharmacy Services, Inc. v. Advanced Cardiac Solutions, P.C.,
11   482 F.3d 1347 (Fed. Cir 2007) ......................................................................................................14

12 Fairchild Semiconductor Corp. v. Power Integrations, Inc.,
     630 F.Supp. 2d 365 (D. Del. 2007) .................................................................................................7
13
   Insituform Technologies, Inc. v. Cat Contracting, Inc.,
14   385 F.3d 1360 (Fed. Cir. 2004) .....................................................................................................15

15 Lexmark Int’l, Inc. v. Static Control Components, Inc.,
     572 U.S.118 (2014) .........................................................................................................................2
16
   Lone Star Silicon Innovations v. Nanya Technology,
17   925 F.3d 1225 (Fed. Cir. 2019) ...............................................................................................2, 3, 5

18 Lujan v. Defs. of Wildlife,
     504 U.S. 555 (1982) ....................................................................................................................2, 4
19
   Luminara Worldwide, LLC v. Liown Electronics Co. LTD,
20   814 F.3d 1343 (Fed. Cir. 2016) .............................................................................................4, 6, 10

21 Mentor H/S, Inc. v. Med. Device Alliance, Inc.,
    240 F.3d 1016 (Fed. Cir. 2001) .......................................................................................................7
22
   Morrow v. Microsoft Corp.,
23  499 F.3d 1332 (Fed. Cir. 2007) ...........................................................................................5, 6, 7, 8

24 Prima Tek, II, L.L.C. v. A-Roo Co.,
     222 F.3d 1372 (Fed. Cir. 2000) ...................................................................................................6, 9
25
   Propat Intern. Corp. v. RPost, Inc.,
26   473 F.3d 1187 (Fed. Cir. 2007) .......................................................................................................6

27 Rite-Hite Corp. v. Kelley Co., Inc.,
     56 F.3d 1538 (Fed. Cir. 1995) .........................................................................................................5
28
        PLAINTIFFS’ OPPOSITION TO APPLE’S MOTION TO                        ii                                                 3:18-cv-00358-WHA
        DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
           Case 3:18-cv-00358-WHA Document 174 Filed 11/05/20 Page 4 of 20



     Schreiber Foods, Inc. v. Beatrice Cheese, Inc.,
 1     402 F.3d 1198 ................................................................................................................................15
 2 Sicom Systems, Ltd. v. Agilent Tecnologies, Inc.,
     427 F.3d 971 (Fed. Cir. 2005) .........................................................................................................5
 3
   Speedplay, Inc. v. Bebop, Inc.,
 4   211 F.3d 1245 (Fed. Cir. 2000) ...................................................................................................5, 7
 5 Uniloc USA, Inc. v. ADP, LLC,
    772 Fed. Appx. 890 (Fed. Cir. 2019) ............................................................................................14
 6
   WiAV Solutions v. Motorola, Inc.,
 7  631 F.3d 1257 (Fed. Cir. 2010) .............................................................................................5, 6, 10
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
       PLAINTIFFS’ OPPOSITION TO APPLE’S MOTION TO                          iii                                                    3:18-cv-00358-WHA
       DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
            Case 3:18-cv-00358-WHA Document 174 Filed 11/05/20 Page 5 of 20




 1
               Uniloc Luxembourg and Uniloc USA (“Legacy Plaintiffs”) file this Opposition to Apple’s
 2
     Motion to Dismiss for Lack of Subject Matter Jurisdiction (“Mot.”), Dkt. No. 165. This Court had
 3
     previously denied an almost identical motion filed in the related actions. 3:18-cv-00360, Dkt. No.
 4
     164-2 (the “Order”).
 5
               When this action was filed, Uniloc Luxembourg was the legal owner of the patent. Before
 6
     filing this action, Uniloc Luxembourg granted an exclusive license to Uniloc USA, which included
 7
     the right to sue for past infringement. Dkt. No. 1 at ¶ 9; 3:18-cv-00360, Dkt. No. 135-13 at ¶ 5.
 8
               1.      Apple’s Motion does not apply to pre-suit infringement.
 9
               When Hewlett-Packard conveyed to Legacy Plaintiffs the ownership of the patent-in-suit
10
     on May 16, 2017, it also conveyed the right to sue for past infringement. See 3:18-cv-00360, Dkt.
11
     No. 135-12 at § 2.1. The Complaint thus alleges liability for acts of infringement that include those
12
     that occurred before Legacy Plaintiffs acquired the patent.
13
               Apple’s Motion relies entirely on the fact the Patent License Uniloc Luxembourg had
14
     granted to Fortress Credit Co LLC (the “Patent License”) included a nonexclusive right to
15
     sublicense, but only after an event of default. But Fortress could not sublicense a patent unless the
16
     patent was owned by Uniloc Luxembourg. The earliest Fortress could have sublicensed the patent-
17
     in-suit would thus have been the date Uniloc Luxembourg acquired it, May 16, 2017.
18
               The Patent License did not grant to Fortress any right to forgive infringement that
19
     preceded the grant of any such sublicense. Dkt. No. 165-6 at ¶ 2. Thus, even if there had been an
20
     event of default, and Fortress had then granted a sublicense, that sublicense would have been
21
     prospective only. It would not have prevented Legacy Plaintiffs from suing Apple for infringement
22
     that had occurred prior to the grant.
23
               On the date of filing of this action, May 26, 2017, even under Apple’s legal theory Legacy
24
     Plaintiffs unquestionably had standing to sue for infringement that had occurred before that date. 1
25

26   1
     Legacy Plaintiffs filed this action on May 26, 2017, ten days after acquiring the patent, during
27 which period Fortress had not granted any sublicense. Because a sublicense could be prospective
   only, even under Apple’s legal theory Legacy Plaintiffs had standing to sue Apple for any
28 infringement that preceded the filing of this action.
         PLAINTIFFS’ OPPOSITION TO APPLE’S MOTION TO       1                                 3:18-cv-00358-WHA
         DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
         Case 3:18-cv-00358-WHA Document 174 Filed 11/05/20 Page 6 of 20




 1 The Motion’s argument that on the date of filing Legacy Plaintiffs lacked standing applies only to

 2 claims for post-filing infringement.

 3          This Court thus had jurisdiction to entertain claims for damages for pre-suit infringement.
 4 As the Court had jurisdiction over the action when filed, and has continued to have jurisdiction at

 5 all times since, for that reason alone the motion to dismiss must be denied.

 6          2.      Lone Star is dispositive of this Motion.
 7          The Court is familiar with the facts of Lone Star Silicon Innovations v. Nanya Technology,
 8 925 F.3d 1225 (Fed. Cir. 2019), which is dispositive here. That Federal Circuit opinion radically

 9 altered the law of standing for patent infringement actions by labeling earlier Federal Circuit

10 authority as “irreconcilable” with Lexmark Int’l, Inc. v. Static Control Components, Inc., 572

11 U.S.118 (2014), in that those decisions treated 35 US.C. §281 as a jurisdictional requirement. 925

12 F.3d at 1235. Notably, “whether a party possesses all substantial rights in a patent does not

13 implicate standing or subject-matter jurisdiction.” Id. at 1235-36.

14          So now the plaintiff need not possess “all substantial rights,” or, for that matter, any
15 prescribed amount. All that matters is that Legacy Plaintiffs had Article III standing, which only

16 requires that the complaint adequately alleges a plaintiff “suffers an injury which can be fairly

17 traced to the defendant, and likely redressed by a favorable judgment.” 925 F.3d at 1234, quoting

18 Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1982).
19          Here, even Apple does not appear to dispute that on the date the action was filed Legacy
20 Plaintiffs, and only Legacy Plaintiffs, possessed the right to pursue the claim for damages for pre-

21 suit infringement. That claim for pre-suit infringement damages itself meets the description in

22 Lujan.

23          But Legacy Plaintiffs also had constitutional standing as to post-suit infringement, because
24 Legacy Plaintiffs owned 100% of the rights in the patent. The only exception argued by Apple is

25 the alleged nonexclusive right of Fortress to grant a prospective sublicense to Apple.

26          But a comparison of the facts of Lone Star with the facts here destroys Apple’s argument.
27 In that action, the District Court and the Federal Circuit found the patent owner was Advanced

28
      PLAINTIFFS’ OPPOSITION TO APPLE’S MOTION TO       2                                     3:18-cv-00358-WHA
      DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
            Case 3:18-cv-00358-WHA Document 174 Filed 11/05/20 Page 7 of 20




 1 Micro Devices (“AMD”). AMD had transferred to Lone Star not only the exclusive right to grant

 2 licenses to the defendants, but had also transferred all rights to bring suit against those defendants.

 3 Although it would thus appear AMD had no rights vis-à-vis the defendants in that action, because

 4 it was the patent owner it nevertheless had Article III standing, as shown by the Federal Circuit’s

 5 suggesting it be added as a plaintiff. 925 F. 3d at 1236-39.2

 6             By contrast, Apple here alleges only transfer of a nonexclusive right to grant licenses, and
 7 tacitly concedes Legacy Plaintiffs retained all other rights in the patent. Apple thus fails to explain

 8 why AMD would have constitutional standing, but not Legacy Plaintiffs.

 9             Apple argues Lone Star presented only an issue of “statutory standing.” Mot. at 17. To the
10 contrary, the opinion explicitly discussed what was required for Article III standing, id. at 1234-35,

11 and, after doing so, suggested adding AMD as a party. Id. at 1236-39.

12             Because Lone Star repeatedly stated that a holder of “exclusionary” rights has Article III
13 standing, Apple opportunistically argues a plaintiff could only have Article III standing if there

14 was no possible bar to its “excluding” the defendant from practicing the invention. But Lone Star

15 made crystal clear what it referred to as “exclusionary rights” carried a broader meaning under

16 Article III: “‘[E]xclusionary rights’ involve the ability to exclude others from practicing an

17 invention, or to ‘forgive activities that would normally be prohibited under the patent statutes.’”

18 Id. at 1234 (emphasis added). The opinion went on to list the right to “collect royalties, … grant
19 licenses or forgive infringement” as sufficient to give even a non-owner plaintiff Article III

20 standing. Id. Because the alleged Fortress right to sublicense in the event of default was

21 nonexclusive, Legacy Plaintiffs had all of these rights. And unlike the plaintiff in Lone Star,

22 Legacy Plaintiffs owned the patent.3

23

24   2
     The Federal Circuit also found Lone Star itself had Article III standing, even though it only had
   the right to assert the patent against certain listed entities, and, unlike here, its ability to transfer the
25 patents was “substantially restrict[ed].” Id. at 1232-33.
   3
26   Schwendimann v. Arkwright Advanced Coating, Inc., 959 F.3d 1065, 1071 (Fed. Cir. 2020), citing
   Lone Star, found “Because [the] Complaint contained … allegations [that plaintiff] is the owner by
27 assignment of the … patent and Appellants infringed that patent – there is no ‘standing’ issue to be
   decided in this appeal.”
28
         PLAINTIFFS’ OPPOSITION TO APPLE’S MOTION TO       3                                    3:18-cv-00358-WHA
         DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
         Case 3:18-cv-00358-WHA Document 174 Filed 11/05/20 Page 8 of 20




 1          “Exclusionary rights” was a term that had been historically used to distinguish between
 2 “bare” licensees, who had received only a right to themselves practice the patent (and thus no right

 3 to exclude others), and “exclusive” licensees, who had received the exclusive right to practice,

 4 which implied the right to exclude others. Although Lone Star mentions “exclusionary rights” as

 5 sufficient to impart Article III standing, Lone Star neither stated nor implied “exclusionary rights”

 6 are necessary, and its listing of the ability to grant licenses or forgive infringement reinforced that

 7 Article III standing is not so limited.

 8          Lujan gives Article III standing to anyone who “suffers an injury that can fairly be traced to
 9 the defendant and likely be redressed by a favorable judgment,” 504 U.S. at 560-61; Lone Star,

10 925 F.3d at 1234. As there does not seem to be any question Apple’s infringement here caused

11 injury to Legacy Plaintiffs that a favorable judgment would redress, they have Article III standing.

12          3.      Unless it has transferred all substantial rights, the owner of the patent always
                    has Article III standing.
13
            The owner of a patent would presumably have constitutional standing because 35 U.S.C.
14
     §281 establishes his right to sue: “A patentee shall have remedy by civil action for infringement of
15
     his patent.” See also §100(d): “The word ‘patentee’ includes not only the patentee to whom the
16
     patent was issued but also the successors in title to the patentee.”
17
            Uniloc Luxembourg was the patent owner when this action was filed. None of the Federal
18
     Circuit cases Apple cites, all of which preceded Lone Star, held the owner of a patent lacked
19
     constitutional standing to bring that action. To the contrary, they emphasized the importance of the
20
     patent owner’s being a party and described what the patent owner has at stake.
21
            For example, Luminara Worldwide, LLC v. Liown Electronics Co. LTD, 814 F.3d 1343
22
     (Fed. Cir. 2016), articulated why a patent owner would “suffer an injury” from infringement, and
23
     thus have constitutional standing to be joined as a party to any suit involving the patent, even if the
24
     owner does not itself have the right to sue that defendant:
25
            [J]oinder protects the patentee from losing substantial rights if its patent claims are
26          invalidated or the patent rendered unenforceable in an action in which it did not participate.
            … [W]e require joinder of the patentee if it has retained the right to sue for infringement.
27

28
      PLAINTIFFS’ OPPOSITION TO APPLE’S MOTION TO       4                                     3:18-cv-00358-WHA
      DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
         Case 3:18-cv-00358-WHA Document 174 Filed 11/05/20 Page 9 of 20



            … For example, if the patentee has retained the right to freely license the patent, it stands to
 1          lose substantial rights if the claims are held invalid or the patent held unenforceable.
 2 Id. at 1350. In Luminara, the patent owner was not even a party.

 3          In WiAV Solutions v. Motorola, Inc., 631 F.3d 1257 (Fed. Cir. 2010), the patent owner,
 4 Mindspeed, had been added to the suit, without objection, even though it did not have the right to

 5 license the defendants. Id. at 1265 n. 1. Similarly, in Rite-Hite Corp. v. Kelley Co., Inc., 56 F.3d

 6 1538, 1552 (Fed. Cir. 1995), the patent owner was a plaintiff, but no one questioned its standing.

 7 In both Speedplay, Inc. v. Bebop, Inc., 211 F.3d 1245 (Fed. Cir. 2000) and Azure Networks , LLC

 8 v. CSR PLC, 771 F.3d 1336 (Fed. Cir. 2014), the plaintiffs were found to have standing as the

 9 “effective owners” of the patents. And in Morrow v. Microsoft Corp., 499 F.3d 1332 (Fed. Cir.

10 2007) and Sicom Systems, Ltd. v. Agilent Technologies, Inc., 427 F.3d 971, 976 (Fed. Cir. 2005),

11 the plaintiff was not the patent owner.

12          Prior to Lone Star, most Federal Circuit cases discussing standing dealt with situations
13 where the patent owner had transferred to the exclusive licensee some, but not all, of the patent

14 rights. Where the exclusive licensee was the plaintiff, the issue was whether the exclusive licensee

15 had standing to sue in his own name, without naming the patent owner as co-plaintiff. If the court

16 found exclusive licensee did not have sufficient rights to sue in his own name, the patent owner

17 would have to be added as a co-plaintiff. But in none of those cases has anyone ever argued the

18 patent owner did not have constitutional standing to be added as a party because it had granted to
19 the plaintiff the exclusive right to sue the defendant.

20          The law could scarcely be otherwise. If neither the patent owner nor anyone else had
21 Article III standing, then no one could enforce the patent and the patent would be infringed with

22 impunity – an absurd result.

23          But the definitive Federal Circuit case on this issue, prior to Lone Star, was Alfred E. Mann
24 Foun. for Sci. v. Cochlear Corporation, 604 F.3d 1354 (Fed. Cir. 2010), discussed in detail below.

25          4.      Uniloc Luxembourg had constitutional standing.
26                  A. The requirements of constitutional standing.
27

28
      PLAINTIFFS’ OPPOSITION TO APPLE’S MOTION TO       5                                    3:18-cv-00358-WHA
      DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
        Case 3:18-cv-00358-WHA Document 174 Filed 11/05/20 Page 10 of 20




 1          As discussed above, bringing a patent action requires a plaintiff have constitutional
 2 standing. Prior to Lone Star, those who might file an infringement action were divided into three

 3 categories: CATEGORY ONE was a person with constitutional standing to sue in his own name

 4 alone. He was usually referred to in judicial opinions as the “owner,” “effective owner,” or

 5 “assignee” of the patent, or as an “exclusive licensee” who has received “all substantial rights”

 6 from the owner. His standing derived from the Patent Act, which provides a “patentee” is entitled

 7 to bring a civil action “for infringement of his patent.” 35 U.S.C. § 281. “Patentee” includes “not

 8 only the patentee to whom the patent was issued but also the successors in title to the patentee.” Id.

 9 § 100(d). Those provisions of the Patent Act had been interpreted to require an infringement suit

10 “ordinarily be brought by a party holding legal title to the patent.” Propat Intern. Corp. v. RPost,

11 Inc., 473 F.3d 1187, 1189 (Fed. Cir. 2007). The exception would be where the party holding legal

12 title transfers “substantially all rights” in the patent to another, in which case the transferee obtains

13 CATEGORY ONE status. Id.

14          CATEGORY TWO was a person who has some exclusionary rights in the patent, but not
15 enough to qualify as CATEGORY ONE. He was most often referred to in judicial opinions as an

16 “exclusive licensee” who has not received “all substantial rights.” See, e.g., Prima Tek, II, L.L.C. v.

17 A-Roo Co., 222 F.3d 1372, 1377 (Fed. Cir. 2000). He had constitutional standing, but principles of

18 prudential standing usually required him to join, as a co-plaintiff, the person with CATEGORY
19 ONE status as to that patent. Id.; WiAV, 631 F.3d at 1264-65; Luminara, 814 F.3d at 1350.

20          CATEGORY THREE was a person who did not fall into either CATEGORY ONE or
21 TWO, and thus had no constitutional standing. Prima Tek, 222 F.3d at 1377.

22          In a given case, the language in the underlying documents describing the transaction, or in
23 the opinion describing the parties, may not accurately reflect the distribution of rights. See, e.g.,

24 AsymmetRx, Inc. v. Biocare Med., LLC, 582 F.3d 1314, 1318 (Fed. Cir. 2009) (whether document

25 was assignment or license “did not depend on the name applied to it”); Morrow, 499 F.3d at 1340

26 n.7. For example, a document titled as an “assignment” may not transfer sufficient rights to give
27 the assignee CATEGORY ONE status; conversely, a document titled only as a “license” may

28
      PLAINTIFFS’ OPPOSITION TO APPLE’S MOTION TO       6                                     3:18-cv-00358-WHA
      DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
        Case 3:18-cv-00358-WHA Document 174 Filed 11/05/20 Page 11 of 20




 1 transfer sufficient rights to constitute an assignment, thus conferring CATEGORY ONE status. Or

 2 a document granting what it refers to as an “exclusive license” may contain limitations on

 3 exclusivity that preclude CATEGORY TWO status. Or someone may be referred to in an opinion

 4 as the “owner,” even after he assigned the patent, where he received a license back from the

 5 assignee.

 6          To avoid confusion, wherever possible this discussion will use the above CATEGORY
 7 designations to describe the parties to standing disputes.

 8                  B. The background to Mann.
 9          Most patent cases in which standing was discussed at the appellate level had a familiar
10 pattern. The person to whom the patent was issued or assigned (usually referred to as the “owner”)

11 granted an “exclusive” license to another person. The court then examined the rights the license

12 transferred, to determine whether those rights were sufficiently exclusive to give the recipient

13 constitutional standing, and whether the patent rights the “owner” had retained require it to be

14 named as a co-plaintiff (the latter being a question of prudential, not constitutional, standing). See,

15 e.g., Mentor H/S, Inc. v. Med. Device Alliance, Inc., 240 F.3d 1016 (Fed. Cir. 2001); see also

16 Speedplay, 211 F.3d at 1249-52; Azure Networks, 771 F.3d at 1342. But there was generally

17 always a CATEGORY ONE plaintiff or co-plaintiff, either already in the case or potentially to be

18 named.
19          In September 2007, the Federal Circuit issued Morrow, which had a somewhat different
20 fact pattern. In that case, the entity that had been the patent owner (AHC) went bankrupt and went

21 out of business. In the bankruptcy, the various creditor groups agreed to distribute differing

22 portions of the rights in the patent to three separate entities. The court ruled the named plaintiff

23 (GUCLT), the one of those three entities to which the creditors had given the right to sue, was a

24 CATEGORY THREE plaintiff, and thus did not have constitutional standing.

25          Following that decision, there was a concern in the patent bar that the opinion, if extended
26 beyond the case’s holding in a bankruptcy context, might result in no one having constitutional
27 standing to bring suit on a patent, depending upon how the various rights had been divided up.

28
      PLAINTIFFS’ OPPOSITION TO APPLE’S MOTION TO       7                                    3:18-cv-00358-WHA
      DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
        Case 3:18-cv-00358-WHA Document 174 Filed 11/05/20 Page 12 of 20




 1 (Indeed, three months after Morrow, a district court seemed to have accepted that possibility.

 2 Fairchild Semiconductor Corp. v. Power Integrations, Inc., 630 F. Supp. 2d 365, 371 (D. Del.

 3 2007)). Because that result would be unsatisfactory (and presumably unintended), the bar expected

 4 the Federal Circuit to clarify that issue, in some future case. Mann was that case.

 5                  C. Mann explained there is always a CATEGORY ONE plaintiff.
 6          In Mann, the patents, when issued, were assigned to AMF. AMF later gave certain rights to
 7 a separate entity, AB, and retained others. AMF then sued Cochlear, which moved to dismiss for

 8 lack of constitutional standing, claiming AMF had not retained sufficient rights to be a

 9 CATEGORY ONE plaintiff.

10          The opinion described the relevant principles in terms of a transfer of rights from an
11 owner/licensor who, before the transfer, had possessed all substantial rights in the patent (and thus

12 had CATEGORY ONE status) to an “exclusive licensee.” Relevant to Apple’s motion, Mann held:

13         A patent owner may transfer all substantial rights in the patent-in-suit, in which case the
           transfer is tantamount to an assignment of those patents to the exclusive licensee, conferring
14         standing to sue solely on the licensee. . . .
15                                                  ***
16         This happens when the exclusive license transfers “all substantial rights” in the patents.
           When this happens, the exclusive licensee has sole standing to sue those suspected of
17         infringing the patents’ claims. . . . This case presents a . . . scenario in which the patent
           owner seeks to bring suit, requiring us to determine whether the patent owner transferred
18         away sufficient rights to divest it of any right to sue.
19                                                            ***
20         [A] patent may not have multiple separate owners for purposes of determining standing to
           sue. Either the licensor did not transfer “all substantial rights” to the exclusive licensee, in
21         which case the licensor remains the owner of the patent and retains the right to sue for
           infringement, or the licensor did transfer “all substantial rights” to the exclusive licensee, in
22         which case the licensee becomes the owner of the patent for standing purposes and gains the
           right to sue on its own. In either case, the question is whether the license agreement
23         transferred sufficient rights to the exclusive licensee to make the licensee the owner of the
           patents in question. If so, the licensee may sue but the licensor may not. If not, the licensor
24         may sue, but the licensee alone may not.
25

26
27

28
      PLAINTIFFS’ OPPOSITION TO APPLE’S MOTION TO         8                                   3:18-cv-00358-WHA
      DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
        Case 3:18-cv-00358-WHA Document 174 Filed 11/05/20 Page 13 of 20




 1 604 F.3d at 1358-60 (citations omitted) (emphasis added). This portion of Mann resolved the

 2 lingering issue from Morrow, by ruling out a scenario where no one has standing to sue on a given

 3 patent.

 4           The opinion established a default rule: One who possesses sufficient rights to qualify as the
 5 sole CATEGORY ONE plaintiff maintains that status unless and until he transfers “all substantial

 6 rights” to another, after which that other qualifies as the CATEGORY ONE plaintiff. In a situation

 7 where a CATEGORY ONE plaintiff transfers some rights – but not “all substantial rights” – that

 8 entity retains CATEGORY ONE status (including the “right to sue for infringement”).

 9           Here, originally all of the patent rights were obtained by Legacy Plaintiffs, which gave
10 them CATEGORY ONE status. Apple does not argue Legacy Plaintiffs transferred “all substantial

11 rights” to Fortress. Nor could it, because Fortress’s right to sublicense, if it had any such right,

12 would have been merely nonexclusive, Dkt. No. 165-6 at ¶ 2.1, far short of a grant of “all

13 substantial rights.” Under Mann, Legacy Plaintiffs thus had “the right to sue for infringement” at

14 the time of filing.

15           Mann states, unambiguously, if “the licensor did not transfer ‘all substantial rights’ to the
16 exclusive licensee[,] the licensor … retains the right to sue for infringement.” Here, Legacy

17 Plaintiffs would have been the “licensor,” and they did not transfer “all substantial rights” to

18 Fortress. Thus, Fortress’s receiving a nonexclusive right to sublicense in the event of a default
19 could not have deprived Legacy Plaintiffs of their CATEGORY ONE status, and Legacy Plaintiffs

20 “retain[] the right to sue for infringement.”

21           Reinforcing the default rule of Mann are several Federal Circuit cases that found a person
22 with CATEGORY ONE status maintains that status, despite others having a right to sublicense:

23           In Aspex Eyewear, Inc. v. Miracle Optics, Inc., 434 F.3d 1336, 1342 (Fed. Cir. 2006), the
24 action was filed by Contour, the original owner of the patent (and thus the original holder of

25 CATEGORY ONE status). The court held Contour maintained its CATEGORY ONE status, and

26 thus constitutional standing, despite having transferred to another person “the exclusive right to
27 make, use, and sell” products covered by the patent and a “virtually unfettered right to sublicense

28
      PLAINTIFFS’ OPPOSITION TO APPLE’S MOTION TO       9                                     3:18-cv-00358-WHA
      DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
        Case 3:18-cv-00358-WHA Document 174 Filed 11/05/20 Page 14 of 20




 1 all of its rights to a third-party,” id., at 1338-39, 1341-42, as Contour “retained ‘no supervisory

 2 power or veto power’” over that person’s grant of sublicenses. Id., at 1342.

 3          In AsymmetRx, the original owner (Harvard, a nonparty) was held to have CATEGORY
 4 ONE status, and constitutional standing, even though it had transferred to a licensee (AsymmetRx)

 5 the right to grant a sublicense. 582 F.3d at 1316. The court required Harvard be joined as a party.

 6          In Prima Tek, the original owner (Southpac) was held to have maintained its CATEGORY
 7 ONE status, even though another person (Prima Tek II) had a contractual right to grant additional

 8 sublicenses. 222 F.3d at 1375.

 9          And in Mann itself, the original owner (AMF) retained its CATEGORY ONE status, even
10 though it may have transferred to an exclusive licensee (AB) a right to grant sublicenses to

11 “defendants sued by AMF.” 604 F.3d at 1362.

12          Apple is well aware of the importance of Mann on this issue, as that importance was
13 explained in spades in the briefing in the -360 action. 3:18-cv-00360, Dkt. No. 142, at 5-7. But

14 Apple’s Motion does not even cite the case, cleverly holding back its arguments until its Reply

15 Brief, thus preventing Legacy Plaintiffs from responding to those arguments.

16          Apple bases its argument – a person does not have standing if another person has a right to
17 sublicense – on dicta from WiAV, 631 F.3d at 1266. Mot. at 16. But that was a CATEGORY TWO

18 case, not a CATEGORY ONE case. WiAV had added the CATEGORY ONE entity (Mindspeed,
19 referred to in that opinion as the “patent owner”) as an involuntary defendant. Id., at 1265 n.1.

20 WiAV claimed standing as a CATEGORY TWO plaintiff, as the holder of an exclusive license to

21 the relevant patents. Because, unlike CATEGORY ONE, CATEGORY TWO status required

22 exclusivity, the issue was whether another’s right to license those patents deprived WiAV of its

23 exclusivity, and thus of its CATEGORY TWO status. As discussed above, in that action no one

24 questioned the Article III standing of the patent owner, Mindspeed.

25          Apple cites similar dicta from Luminara, 814 F.3d at 1348. Mot. at 16. In that case, the
26 owner of the patent was not even a party. The question for the court was whether the exclusive
27 license agreements signed prior to suit being filed, which gave the exclusive licensee a right to

28
      PLAINTIFFS’ OPPOSITION TO APPLE’S MOTION TO       10                                  3:18-cv-00358-WHA
      DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
        Case 3:18-cv-00358-WHA Document 174 Filed 11/05/20 Page 15 of 20




 1 sublicense, transferred “all substantial rights.” In that context, the court said that if the patent

 2 owner was free to license “any” entity, “all substantial rights” would not have been transferred. Id.

 3 The opinion does not suggest that the patent owner, who was not involved in the action, would

 4 lack Article III standing. To the contrary, as discussed above at p. 4, the opinion discussed the

 5 importance of the patent owner’s being made a party.

 6          The Federal Circuit did not arrive at this default rule arbitrarily. The rule has considerable
 7 significance to patent litigation and the law of patents generally. A holding that no one has

 8 standing to enforce a patent, the result for which Apple is unabashedly arguing, would have

 9 profound implications, all of which are negative. The Mann rule should be followed here, and

10 Apple’s argument should be rejected.

11          5.      “[N]o relevant event of default existed at the time plaintiffs filed the suits.”
12          The above was the Court’s conclusion in its Order at 7. In reaching that conclusion, the
13 Court dealt exhaustively with the factual issue of whether there had been an event of default under

14 the Revenue Sharing Agreement (RSA), Dkt. No. 165-5, and, more importantly, whether any such

15 default had been cured to Fortress’s reasonable satisfaction. This Court ruled in Legacy Plaintiffs’

16 favor on this point:

17          Even assuming that the above-mentioned occurrences did constitute events of default, this
            order finds that they were annulled under section 7.3 of the Revenue Sharing
18          agreement….That Fortress chose to execute a third amendment to the revenue sharing
            agreement with plaintiffs… and thus made substantial additional investments – despite
19          knowledge of plaintiffs’ alleged discrepancy between the actual and target (as set forth in
            the agreement) revenue – indicates that plaintiffs cured the purported default for failing to
20          reach the… target revenue by March 31, 2017, to Fortress’s reasonable satisfaction.
21 Order at 6.

22          Apple was unable to poke holes in the Court’s logic. Instead, the Motion largely
23 recirculates the same arguments Apple raised the first time around.

24          In the earlier briefing, Legacy Plaintiffs had submitted a declaration of Fortress’s James
25 Palmer averring that he did not view Uniloc as having defaulted, but in any event:

26
            To the extent Apple argues the shortfall created an “Event of Default” before May 15,
27          2017, even though Fortress did not view it that way, there is no dispute Fortress’s signature
            to the May 15 Agreement establishes Uniloc had cured that ostensible “Event of Default”
28
      PLAINTIFFS’ OPPOSITION TO APPLE’S MOTION TO       11                                     3:18-cv-00358-WHA
      DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
        Case 3:18-cv-00358-WHA Document 174 Filed 11/05/20 Page 16 of 20




            to Fortress’s satisfaction . And, to the extent there had been minimum monetization
 1
            revenue requirements for the period prior to May 15, 2017, Fortress viewed the May 15,
 2          2017 Agreement as wiping the slate clean.

 3 3:18-cv-00360, Dkt. No. 142-1, ¶ 12.

 4          The Motion argues Palmer, at his deposition, “contradicted, disavowed, and discredited”

 5 the above testimony. Mot. at 11-13. To the contrary, at his deposition Palmer repeated “we never

 6 considered them in default” in response to at least twenty different questions. See Gannon Decl.,

 7 Ex. A. And as to whether there had been a “cure,” Palmer gave the same response as in his

 8 declaration:

 9          Q. How did Uniloc cure the event of default that you’re referencing in paragraph 12 of your
            declaration?
10
            A. Okay. So I think what I’m trying to say here is I never believed them to be in default.
11          And if for some reason somebody says they are in default, the simple fact that we executed
            that May 15 agreement, you know, states that these guys are not in default
12

13 Ex. A at 211:9-17; see also 211:18-212:9. In arguing Palmer “admitted” there was no cure, Apple

14 omits that he clearly and repeatedly explained the basis for his position was there had been no

15 default to be cured.

16          Apple appears to agree Fortress was satisfied, and thus would not have wanted to act on

17 any event of default, if it had perceived one. As this Court noted: “Apple has not challenged the

18 veracity of the Palmer declaration in this respect.” Order at 7.
19          But Apple now raises a semantic argument, namely, that a “cure” requires some action

20 have been taken after the deadline to make up the revenue deficit as of the deadline. Mot. at 12-13.

21 But Apple overlooks the contractual language was not simply “cured,” but rather “cured to

22 [Fortress’s] reasonable satisfaction,” which imports Fortress’s subjective judgment into what

23 Uniloc is required to accomplish. If the level of monetization Uniloc actually achieved by the

24 deadline, together with Uniloc’s performance as to other financial aspects of the relationship

25 causes Fortress to be reasonably satisfied with Uniloc’s performance under the contract as of the

26 deadline, or at any point thereafter, the event of default would be cured to Fortress’s reasonable
27

28
      PLAINTIFFS’ OPPOSITION TO APPLE’S MOTION TO       12                                 3:18-cv-00358-WHA
      DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
           Case 3:18-cv-00358-WHA Document 174 Filed 11/05/20 Page 17 of 20




 1 satisfaction.4 Apple’s argument would read “to [Fortress’s] reasonable satisfaction” out of the

 2 contract.

 3             Apple’s argument also ignores that a contract is generally interpreted to fulfill the intent of
 4 the contracting parties. The above language would suggest the parties intended Fortress’s

 5 reasonable satisfaction would be the gauge for determining what constitutes a cure; and no one

 6 disputes Fortress was reasonably satisfied. Apple provides no argument as to why the parties to the

 7 contract would have intended the contract to be interpreted otherwise.

 8             Apple’s argument that execution of the Third Amendment is not itself a cure, Mot. at 14-
 9 15, misinterprets this Court’s Order, which simply stated the execution evidenced Fortress had

10 been reasonably satisfied.

11             6.       The Federal Circuit has rejected Apple’s legal position.
12             The Motion appears to assume as a legal matter that a failure by Uniloc to meet a
13 monetization target in the Revenue Sharing Agreement 1) gave Fortress a right to grant

14 sublicenses, even though Fortress did not believe it had that right; and 2) would have deprived

15 Legacy Plaintiffs of standing even though Fortress would have refused to exercise that right

16 (assuming it thought it had such a right). The Federal Circuit has already rejected that argument.

17             In Uniloc USA Inc. v. ADP, LLC, 772 Fed. Appx. 890, 894-95 (Fed. Cir. 2019), appellees,
18 literally copying this argument from Apple’s briefs in the -360 action, argued Uniloc (referring to
19 Legacy Plaintiffs here) lacked constitutional standing because an alleged breach by Uniloc of a

20 third-party contract gave that third-party (IBM) an unfettered right to sublicense the patents-in-suit.

21             But the Federal Circuit rejected the argument:
22                  According to Movants, Uniloc's failure to indemnify ADP automatically
23                  triggered Section 2.1(e) in the 2016 Uniloc-IBM Agreement, which gave
                    IBM the right to “license ... without notice or accounting” to “third parties
24                  involved in any activities related to or arising from defense, enforcement or
                    licensing under any Assigned Patent.” Movants contend that Uniloc thus
25                  could no longer wholly exclude Appellees from practicing the patents, and
26
     4
     Apple misleadingly cites portions of statements by Uniloc counsel at a hearing a Delaware as
27 “concessions,” Mot. At 14, when the full transcript shows they were anything but. See Dkt. No.
   165-4.
28
         PLAINTIFFS’ OPPOSITION TO APPLE’S MOTION TO       13                                       3:18-cv-00358-WHA
         DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
           Case 3:18-cv-00358-WHA Document 174 Filed 11/05/20 Page 18 of 20




                that Uniloc thus lacked constitutional standing under WiAV Solutions LLC
 1
                v. Motorola, Inc., 631 F.3d 1257 (Fed. Cir. 2010). Relying on Moore v.
 2              Consolidated Edison Co. of NY, 409 F.3d 506, 509 (2d Cir. 2005), Movants
                argue that because constitutional standing was lost, we must dismiss the
 3              appeal.
 4                                                  ***

 5              Movants’ argument is predicated on the existence of a breach of the 2016
                Uniloc-IBM Agreement. But Movants have not shown that IBM, which is
 6              not a party to this litigation, considers Uniloc to be in breach or has asserted
                a right to sublicense and release Movants from liability relating to the
 7              patents-at-issue. Only ADP and Movants here have asserted a breach of the
                2016 Uniloc-IBM Agreement. But neither ADP nor Movants are parties to
 8
                the Agreement.
 9                                                  ***
10              Movants cite no other basis from which to assert a breach of the
                indemnification provision on behalf of IBM so as to activate the
11              reversionary interest on which they base their jurisdictional argument. For
12              example, they do not assert that they are intended beneficiaries of the
                contract. See Restatement (2d) of Contracts § 302 (defining intended and
13              incidental beneficiaries) and Comment e (“[U]nless the third person is an
                intended beneficiary as here defined, no duty to him is created.”); U.C.C. §
14              3-301 (defining “[p]erson entitled to enforce’ an instrument” as “(i) the
                holder of the instrument, (ii) a nonholder in possession of the instrument
15
                who has the rights of a holder, or (iii) [in circumstances of a lost, destroyed
16              or stolen instrument, or where the instrument was accepted by mistake]”).
                The breach of a contract potentially involves disputes of materiality,
17              potential opportunities to cure, and available remedies, all of which are
                consummate contract issues to be resolved between the parties. See, e.g.,
18              Restatement (2d) of Contract §§ 225 (effects of the non-occurrence of a
                condition); 229 (excuse of a condition to avoid forfeiture); 241
19
                (circumstances significant in determining whether a failure is material); 242
20              (circumstances significant in determining when remaining duties are
                discharged); 246 (effect of acceptance as excusing the non-occurrence of a
21              condition). Movants have not pointed to any case where a non-beneficiary
                third party has asserted a breach of a contract that successfully triggered
22              remedial provisions in the contract.
23                                                  ***
24              For the foregoing reasons, Movants motion to dismiss based on a loss of
                standing is denied.
25
     Id.
26
              That opinion would appear to be dispositive here. As in ADP, Apple is unable to show the
27
     third party (Fortress) either considered Uniloc in breach or had asserted a right to sublicense and
28
      PLAINTIFFS’ OPPOSITION TO APPLE’S MOTION TO       14                                         3:18-cv-00358-WHA
      DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
          Case 3:18-cv-00358-WHA Document 174 Filed 11/05/20 Page 19 of 20




 1 release Apple from liability. Under the above precedent, this Court must likewise dismiss the

 2 jurisdictional challenge.

 3           The decision in ADP is consistent with Central Admixture Pharmacy Services, Inc. v.
 4 Advanced Cardiac Solutions, P.C., 482 F.3d 1347, 1352-53 (Fed. Cir 2007), where the patentee

 5 was alleged to lack standing because his failure to execute a license required by the National

 6 Institutes of Health gave the government discretionary authority to take title. The court rejected the

 7 argument:

 8           NIH has shown no interest in pursuing the matter. Absent any action by NIH, [patentee]
             retains title to the patent and his exclusive license [to co-plaintiff] is valid. The two
 9           plaintiffs together own all present rights in the … patent, providing them standing to bring
             this action.
10
             In both cases, the Federal Circuit held that unexercised discretionary rights held by a third-
11
     party do not deprive the patent owner of standing to bring an infringement action. Here, Apple
12
     argues that Fortress had only discretionary authority, and even that alleged authority was not to
13
     take title, but only the nonexclusive right to sublicense the patent.
14
             7.     Uniloc 2017 has standing.
15
             On May 3, 2018, Uniloc Luxembourg assigned the patent-in-suit to Uniloc 2017 LLC.
16
     3:18-cv-00360, Dkt. No.135-15. Also on that date, Uniloc Luxembourg and Fortress terminated
17
     the Patent License. 3:18-cv-00360, Dkt. No. 135-14 at § 2.7(b)(vi). By November 17, 2018, Uniloc
18
     2017 owned all rights in the patent-in-suit, including the rights being pursued in this action, and
19
     Legacy Plaintiffs no longer had any interest in the patent or in this action. -360 Dkt. No.164-2 at 8-
20
     9.
21
             By virtue of this transfer of interest, Uniloc 2017 acquired, and currently possesses,
22
     constitutional standing to sue for Apple’s infringement that occurred before May 26, 2017 (as well
23
     as infringement that occurred after), and thus Legacy Plaintiffs seek to add it as a plaintiff under
24
     FRCP 25(c). Dkt. No. 122. The Federal Circuit has already ruled Uniloc 2017 has succeeded to the
25
     rights of the Legacy Plaintiffs and has standing to assert their former rights in continuing litigation.
26
     ADP, LLC, 772 Fed. Appx. at 893-94.
27

28
      PLAINTIFFS’ OPPOSITION TO APPLE’S MOTION TO       15                                     3:18-cv-00358-WHA
      DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
           Case 3:18-cv-00358-WHA Document 174 Filed 11/05/20 Page 20 of 20




 1             Apple does not appear to dispute Uniloc 2017 should be added as a plaintiff, should the
 2 Court find it has jurisdiction over the action.5

 3

 4 Date: November 5, 2020                              Respectfully submitted,
 5                                                     /s/ James J. Foster
                                                       Aaron S. Jacobs (Cal. Bar No. 214953)
 6                                                     ajacobs@princelobel.com
                                                       James J. Foster
 7                                                     jfoster@princelobel.com
                                                       PRINCE LOBEL TYE LLP
 8                                                     One International Place, Suite 3700
                                                       Boston, MA 02110
 9                                                     617-456-8000
10                                                     Matthew D. Vella (Cal. Bar No. 314548)
                                                       mvella@princelobel.com
11                                                     PRINCE LOBEL TYE LLP
                                                       357 S Coast Highway, Suite 200
12                                                     Laguna Beach, CA 92651
13                                                     Attorneys for Plaintiffs
14

15

16

17

18
19

20

21

22

23
     5
      As explained above at pp. 1-2, Apple does not argue the Court lacked jurisdiction over claims for
24 pre-filing infringement. Because the Court thus had jurisdiction over those claims at the time of
   filing, the action cannot be dismissed. If the Court were to find a defect with respect to post-filing
25 infringement claims, that defect would not be jurisdictional. Any such problem would have been
   corrected in 2018 by the termination of all Fortress rights, and the concentration of all rights in
26 Uniloc 2017. Non-jurisdictional defects can be corrected without dismissing the action. Schreiber
   Foods, Inc. v. Beatrice Cheese, Inc., 402 F.3d 1198, 1203; Caterpillar Inc. v. Lewis, 519 U.S. 61,
27 64 (1996); Insituform Technologies, Inc. v. Cat Contracting, Inc., 385 F.3d 1360, 1371-72 (Fed.
   Cir. 2004). See also Order at 9.
28
         PLAINTIFFS’ OPPOSITION TO APPLE’S MOTION TO       16                                  3:18-cv-00358-WHA
         DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION
